                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Robert Paul Parsell,                                             Case No. 3:17-cv-1319

                        Plaintiff

        v.                                                       MEMORANDUM OPINION


Commissioner of Social Security,

                        Defendant

        Before me is the Report and Recommendation (“R & R”) of Magistrate Thomas M. Parker.

(Doc. No. 16). Judge Parker recommends I affirm the final decision of Defendant Commissioner of

Social Security to deny Plaintiff Robert Paul Parsell’s applications for Disability Insurance Benefits

and Supplemental Security Income. (Id.). Parsell filed objections to the R & R, (Doc. No. 17), to

which the Commissioner filed a response, (Doc. No. 18).

        A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the

recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).

        A general objection that does not “address specific concerns with the magistrate's report”

will not suffice. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also

Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific written objections to the proposed

findings and recommendations.”) (emphasis added). Allowing such general objections would

frustrate the purpose of Magistrate Judges Act and “be an inefficient use of judicial resources.”

Howard, 932 F.3d at 509. Further, “absent compelling reasons, [the Magistrate Judges Act] does not

allow parties to raise at the district court stage new arguments or issues that were not presented to
the magistrate.” Murr v. United States, 20 F.3d 895, 902 n.1 (6th Cir. 2000); see also The Glidden Co. v.

Kinsella, 386 F. App’x 535, 544 & n.2 (6th Cir. 2010); Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535

(6th Cir. 2001).

        In the objections, Parsell disputes only Judge Parker’s finding that the ALJ’s Residual

Function Capacity (“RFC”) regarding Parsell’s upper extremities was supported by substantial

evidence. Specifically, Parsell first contends the opinion of Dr. Onamusi, on which the ALJ

purported to rely, did not support the ALJ’s RFC with respect to Parsell’s upper extremities. But,

Parsell did not raise this argument in his “Fact Sheet and Statement of Errors” before Judge Parker,

failing to even mention Dr. Onamusi. (Doc. No. 13). Therefore, this “objection” must be

considered waived for appeal.

        Even if I were to consider the merits of this addition argument, Parsell’s interpretation of

Dr. Onamusi’s opinion does not lead to the conclusion that the ALJ’s decision was not supported by

substantial evidence. “Substantial evidence is defined as ‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th

Cir. 2007) (quoting Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001)). As Parsell himself

states, Dr. Onamusi found Parsell’s grip strength to be 20 pounds with his right hand and 70 pounds

with his left. (Doc. No. 17 at 4). Dr. Onamusi also found Parsell could use his right hand “in an

adapted fashion.” (Id.). From this, a reasonable mind could find Parsell could perform light work,

“lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to

10 pounds.” 20 C.F.R. § 404.1567(b). Therefore, even if there is evidence to support the opposite

conclusion, the ALJ’s decision must be upheld as supported by substantial evidence. See Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

        Ultimately, aside from this new argument, Parsell introduces the same challenge to the ALJ’s

upper extremity RFC finding as he did before Judge Parker. Because Parsell made no attempt to

“specifically [ ] address the findings of the magistrate,” but instead introduced an additional

                                                     2
argument, his objections do not amount to a legitimate appeal of the R & R. Miller v. Currie, 50 F.3d

373, 380 (6th Cir. 1995); see also, e.g., Andres v. Comm’r of Soc. Sec., 733 F. App’x 241, 244 (6th Cir.

2018) (“Because Andres failed to pinpoint the magistrate judge’s alleged errors, he has forfeited his

arguments on appeal.”); King v. Caruso, 542 F. Supp. 2d 703, 706 (E.D. Mich. 2008) (“[I]f the

‘objection’ merely states a disagreement with the magistrate’s suggested resolution or summarizes

what was brought before the magistrate, it is not an objection for the purposes of this review.”).

        On independent review of the R & R, I agree with Judge Parker’s recommendation that the

ALJ’s decision was supported by the relevant facts and applicable law. Therefore, Parsell’s

objections are overruled, and Judge Parker’s R & R is adopted, in full.

        So Ordered.

                                                           s/ Jeffrey J. Helmick
                                                           United States District Judge




                                                      3
